Exhibit 10.1

PING IDENTITY HOLDING CORP.

--------------------------------------------------------------------------------

OMNIBUS INCENTIVE PLAN

(As Amended Effective March 3, 2020)

--------------------------------------------------------------------------------

ARTICLE I

PURPOSE; EFFECTIVE DATE; TERM

1.1       Purpose. The purpose of this Ping Identity Holding Corp. Omnibus
Incentive Plan is to enhance the profitability and value of the Company for the
benefit of its Stockholders by enabling the Company to offer Eligible
Individuals stock- and cash‑based incentives in order to attract, retain, and
reward such individuals and strengthen the mutuality of interests between such
individuals and the Stockholders.

1.2       Effective Date. The Plan is effective on September 23, 2019 (the
“Effective Date”), which is the date of its adoption by the Board, subject to
the approval of the Plan by the Stockholders in accordance with the requirements
of the laws of the State of Delaware.

1.3       Term. No Award may be granted on or after the tenth anniversary of the
earlier of the Effective Date or the date of Stockholder approval of the Plan,
but Awards granted prior to such tenth anniversary may extend beyond that date.

ARTICLE II

DEFINITIONS

For purposes of the Plan, the following terms will have the following meanings:

2.1       “Affiliate” means each of the following: (a) any Subsidiary; (b) any
Parent; (c) any corporation, trade, or business which is directly or indirectly
controlled 50% or more (whether by ownership of stock, assets, or an equivalent
ownership interest or voting interest) by the Company or any Affiliate; (d) any
trade or business which directly or indirectly controls 50% or more (whether by
ownership of stock, assets, or an equivalent ownership interest or voting
interest) of the Company; and (e) any other entity in which the Company or any
Affiliate has a material equity interest and which is designated as an
“Affiliate” by resolution of the Committee.

2.2       “Award” means any award granted under the Plan of any Stock Option,
Stock Appreciation Right, Restricted Share, Performance Award, Other Share-Based
Award, or Other Cash-Based Award. All Awards will be granted by, confirmed by,
and subject to the terms and conditions of, a written Award Agreement executed
by the Company and the Participant.

2.3       “Award Agreement” means the written or electronic agreement setting
forth the terms and conditions applicable to an Award.

2.4       “Board” means the Board of Directors of the Company.










2.5       “Business Combination” has the meaning set forth in Section 11.2(c).

2.6       “Cause”  means, as determined by the Company, unless otherwise
determined by the Committee in the applicable Award Agreement, with respect to
an Eligible Employee’s or Consultant’s Separation from Service, the following:
(a) in the case where there is no employment agreement, consulting agreement,
change in control agreement, or similar agreement in effect between the Company
or an Affiliate and the Participant at the time of the grant of the Award (or
where there is such an agreement but it does not define “cause” (or words of
like import)), Separation from Service due to a Participant’s insubordination,
dishonesty, fraud, incompetence, moral turpitude, willful misconduct, refusal to
perform the Participant’s duties or responsibilities for any reason other than
illness or incapacity, repeated or material violation of any employment policy,
violation or breach of any confidentiality agreement, work product agreement, or
other agreement between the Participant and the Company, or materially
unsatisfactory performance of the Participant’s duties to the Company or an
Affiliate; or (b) in the case where there is an employment agreement, consulting
agreement, change in control agreement, or similar agreement in effect between
the Company or an Affiliate and the Participant at the time of the grant of the
Award that defines “cause” (or words of like import), “cause” as defined under
such agreement; provided,  however, that with regard to any agreement under
which the definition of “cause” only applies on occurrence of a change in
control, such definition of “cause” will not apply until a change in control
actually takes place and then only with regard to a Separation from Service
after the change in control. Notwithstanding any foregoing term or condition of
this definition of Cause, with respect to a Non-Employee Director’s Separation
from Service, “Cause” means an act or failure to act that constitutes cause for
removal of a director under applicable Delaware law.

2.7       “Change in Control” has the meaning set forth in Section 11.2.

2.8       “Change in Control Price” has the meaning set forth in Section 11.1.

2.9       “Code”  means the Internal Revenue Code of 1986.

2.10     “Committee” means any committee of the Board duly authorized by the
Board to administer the Plan. If no committee is duly authorized by the Board to
administer the Plan, the term “Committee” will be deemed to refer to the Board
for all purposes under the Plan.

2.11     “Common Stock”  means the shares of common stock, $0.001 par value per
share, of the Company. Unless otherwise determined by the Committee, the Common
Stock subject to any Award must constitute “service recipient stock” under
Section 409A (or otherwise not subject the Award to Section 409A).

2.12     “Company”  means Ping Identity Holding Corp., a Delaware corporation,
and its successors by operation of law.

2.13     “Consultant” means any natural person who is an advisor or consultant
to the Company or an Affiliate.

2.14     “Detrimental Conduct”  means, as determined by the Company, the
Participant’s serious misconduct or unethical behavior, including any of the
following: (a) any violation by the Participant of a restrictive covenant
agreement that the Participant has entered into with the





2




Company or an Affiliate (covering, for example, confidentiality,
non-competition, non-solicitation, non-disparagement, etc.); (b) any conduct by
the Participant that could result in the Participant’s Separation from Service
for Cause; (c) the commission of a criminal act by the Participant, whether or
not performed in the workplace, that subjects, or if generally known would
subject, the Company or an Affiliate to public ridicule or embarrassment, or
other improper or intentional conduct by the Participant causing reputational
harm to the Company, an Affiliate, or a client or former client of the Company
or an Affiliate; (d) the Participant’s breach of a fiduciary duty owed to the
Company or an Affiliate or a client or former client of the Company or an
Affiliate; (e) the Participant’s intentional violation, or grossly negligent
disregard, of the Company’s or an Affiliate’s policies, rules, or procedures; or
(f) the Participant taking or maintaining trading positions that result in a
need to restate financial results in a subsequent reporting period or that
result in a significant financial loss to the Company or an Affiliate.

2.15     “Disability” means, unless otherwise determined by the Committee in the
applicable Award Agreement, with respect to a Participant’s Separation from
Service, a permanent and total disability as defined in Code Section 22(e)(3). A
Disability will only be deemed to occur at the time of the determination by the
Committee of the Disability. Notwithstanding the foregoing terms and conditions
of this definition, for Awards that are subject to Section 409A, Disability
means that a Participant is disabled under Section 409A.

2.16     “Effective Date” has the meaning set forth in Section 1.2.

2.17     “Eligible Employee” means each employee of the Company or an Affiliate.

2.18     “Eligible Individual” means each Eligible Employee, Non-Employee
Director, and Consultant who is designated by the Committee as eligible to
receive an Award.

2.19     “Exchange Act” means the Securities Exchange Act of 1934.

2.20     “Fair Market Value” means, as of any date and except as provided below,
the last sales price reported for the Common Stock on the applicable date:
(a) as reported on the principal national securities exchange in the United
States on which the Common Stock is then traded, (b) or if the Common Stock is
not traded, listed, or otherwise reported or quoted, the Committee will
determine the Fair Market Value taking into account the requirements of
Section 409A. For purposes of the grant of any Award, the applicable date will
be the trading day immediately prior to the date on which the Award is granted.
For purposes of any Award granted in connection with the Registration Date, the
Fair Market Value will be the public offering price in the initial public
offering as set forth on the cover of the final prospectus. For purposes of the
purchase of any Award, the applicable date will be the date a notice of purchase
is received by the Company or, if not a day on which the applicable market is
open, the next day that it is open.

2.21     “Family Member” means the Participant’s child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
Participant’s household (other than a tenant or employee), a trust in which
these persons have more than 50% of the beneficial interest, a foundation in
which these persons





3




(or the Participant) control the management of assets, and any other entity in
which these persons (or the Participant) own more than 50% of the voting
interests.

2.22     “GAAP” means generally accepted accounting principles.

2.23     “Incentive Stock Option” or “ISO”  means any Stock Option awarded to an
Eligible Employee of the Company, its Subsidiaries, or its Parents (if any)
intended to be and designated as an “incentive stock option” within the meaning
of Code Section 422.

2.24     “Incumbent Directors” has the meaning set forth in Section 11.2(b).

2.25     “Lead Underwriter”  has the meaning set forth in Section 14.21.

2.26     “Lock-Up Period” has the meaning set forth in Section 14.21.

2.27     “Non-Employee Director”  means a director or a member of the Board of
the Company or an Affiliate who is not an active employee of the Company or an
Affiliate.

2.28     “Non-Tandem Stock Appreciation Right” means a Stock Appreciation Right
representing the right to receive an amount in cash or Shares equal to the
difference between (a) the Fair Market Value of a Share on the date such right
is exercised, and (b) the aggregate purchase price of such right, otherwise than
on surrender of a Stock Option.

2.29     “Nonstatutory Stock Option”  means any Stock Option that is not an ISO.

2.30     “Other Cash-Based Award”  means an award granted to an Eligible
Individual under Section 10.3 that is payable in cash at the time or times and
subject to the terms and conditions determined by the Committee.

2.31     “Other Share-Based Award”  means an award granted to an Eligible
Individual under Article  X that is valued in whole or in part by reference to,
or is payable in or otherwise based on, Common Stock, including an award valued
by reference to an Affiliate.

2.32     “Parent” means any parent corporation of the Company within the meaning
of Code Section 424(e).

2.33     “Participant”  means an Eligible Individual who has been granted, and
holds, an Award.

2.34     “Performance Award” means an an award granted to an Eligible Individual
under Article IX contingent upon achieving specified Performance Goals.

2.35     “Performance Goals” means goals established by the Committee as
contingencies for Awards to vest or become exercisable or distributable based on
one or more of the performance criteria set forth in Exhibit A.

2.36     “Performance Period” means the designated period during which
Performance Goals must be satisfied with respect to a Performance Award.





4




2.37     “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, and a government or any branch,
department, agency, political subdivision, or official thereof.

2.38     “Plan”  means this Ping Identity Holding Corp. Omnibus Incentive Plan.

2.39     “Proceeding”  has the meaning set forth in Section 14.10.

2.40     “Reference Stock Option” has the meaning set forth in Section 7.1.

2.41     “Registration Date” means the date on which the Company consummates the
sale of its Common Stock in a bona fide, firm commitment underwriting pursuant
to a registration statement under the Securities Act.

2.42     “Reorganization” has the meaning set forth in Section 4.2(b)(ii).

2.43     “Restricted Shares”  means restricted Shares granted to an Eligible
Individual under Article VIII.

2.44     “Restriction Period” has the meaning set forth in Section 8.3(a).

2.45     “Rule 16b-3” means  Rule 16b‑3 under Section 16(b) of the Exchange Act.

2.46     “Section 409A” means Code Section 409A.

2.47     “Securities Act” means the Securities Act of 1933.

2.48     “Separation from Service” means, unless otherwise determined by the
Committee or the Company, the termination of the applicable Participant’s
employment with, and performance of services for, the Company and all
Affiliates, including by reason of the fact that the Participant’s employer or
other service recipient ceases to be an Affiliate of the Company. Unless
otherwise determined by the Company, if a Participant’s employment or service
with the Company or an Affiliate terminates but the Participant continues to
provide services to the Company or an Affiliate in a Non-Employee Director
capacity or as an Eligible Employee or Consultant, as applicable, such change in
status will not be considered a Separation from Service. Approved temporary
absences from employment because of illness, vacation, or leave of absence and
transfers among the Company and its Affiliates will not be considered
Separations from Service. Notwithstanding the foregoing definition of Separation
from Service, with respect to any Award that constitutes nonqualified deferred
compensation under Section 409A, “Separation from Service” means a “separation
from service” as defined under Section 409A.

2.49     “Share” means a share of Common Stock.

2.50     “Share Reserve” has the meaning set forth in Section 4.1.

2.51     “Stock Appreciation Right”  means a stock appreciation right granted to
an Eligible Individual under Article VII.





5




2.52     “Stock Option” means an option to purchase Shares granted to an
Eligible Individual under Article VI.

2.53     “Stockholder” means a stockholder of the Company.

2.54      “Subsidiary” means any subsidiary corporation of the Company within
the meaning of Code Section 424(f).

2.55     “Tandem Stock Appreciation Right” means a Stock Appreciation Right
representing the right to surrender to the Company all (or a portion) of a Stock
Option in exchange for an amount in cash or Shares equal to the difference
between (i) the Fair Market Value on the date such Stock Option (or such portion
thereof) is surrendered, of the Common Stock covered by such Stock Option (or
such portion thereof), and (ii) the aggregate purchase price of such Stock
Option (or such portion thereof).

2.56     “Ten Percent Stockholder”  means a Person owning stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company, its Subsidiaries, or its Parent.

2.57     “Transfer” means (a) when used as a noun, any direct or indirect
transfer, sale, assignment, pledge, hypothecation, encumbrance, or other
disposition, whether for value or no value and whether voluntary or involuntary,
and (b) when used as a verb, to directly or indirectly transfer, sell, assign,
pledge, encumber, charge, hypothecate, or otherwise dispose of, whether for
value or for no value and whether voluntarily or involuntarily. “Transferred”
and “Transferable” have a correlative meaning under the Plan.

ARTICLE III

ADMINISTRATION

3.1       Committee. The Plan will be administered and interpreted by the
Committee. To the extent required by applicable law, rule, or regulation, it is
intended that each member of the Committee will qualify as (a) a “non-employee
director” under Rule 16b-3 and (b) an “independent director” under the rules of
any national securities exchange or national securities association, as
applicable. If it is later determined that one or more members of the Committee
do not so qualify, actions taken by the Committee prior to such determination
will be valid despite such failure to qualify.

3.2       Grants of Awards. The Committee will have full authority to grant,
under the terms and conditions of the Plan, to Eligible Individuals: (i) Stock
Options, (ii) Stock Appreciation Rights, (iii) Restricted Shares,
(iv) Performance Awards, (v) Other Share-Based Awards, and (vi) Other Cash-Based
Awards. In particular, the Committee will have the authority:

(a)  to select the Eligible Individuals to whom Awards may from time to time be
granted;

(b)  to determine whether and to what extent Awards, or any combination thereof,
are to be granted to one or more Eligible Individuals;





6




(c)  to determine the number of Shares to be covered by each Award;

(d)  to determine the terms and conditions, not inconsistent with the terms and
conditions of the Plan, of all Awards;

(e)  to determine the amount of cash to be covered by each Award;

(f)  to determine whether, to what extent, and under what circumstances grants
of Stock Options and other Awards are to operate on a tandem basis or in
conjunction with or apart from other awards made by the Company outside of the
Plan;

(g)  to determine whether and under what circumstances a Stock Option may be
settled in cash, Common Stock, or Restricted Shares under Section 6.4(d);

(h)  to determine whether a Stock Option is an ISO or Nonstatutory Stock Option;

(i)  to impose a “blackout” period during which Stock Options may not be
exercised;

(j)  to determine whether to require a Participant, as a condition of the
granting of any Award, to not sell or otherwise dispose of Shares acquired upon
the exercise of an Award for a period of time as determined by the Committee
following the date of the acquisition of such Award;

(k)  to modify, extend, or renew an Award, subject to Article XII and
Section 6.4(l); and

(l)  solely to the extent permitted by applicable law, to determine whether, to
what extent, and under what circumstances to provide loans (which may be on a
recourse basis and bear interest at the rate the Committee may determine) to
Participants in order to exercise Stock Options.

3.3       Guidelines. Subject to Article XII, the Committee will have the
authority to adopt, alter, and repeal such administrative rules, guidelines, and
practices governing the Plan and perform all acts, including the delegation of
its responsibilities (to the extent permitted by applicable law and applicable
securities exchange rules), as it may, from time to time, deem advisable; to
construe and interpret the Plan, all Awards, and all Award Agreements (and in
each case any agreements relating thereto); and to otherwise supervise the
administration of the Plan. The Committee may correct any defect, supply any
omission, or reconcile any inconsistency in the Plan or in any agreement
relating thereto in the manner and to the extent it deems necessary to
effectuate the purpose and intent of the Plan. The Committee may adopt special
terms and conditions for Persons who are residing in, or employed in, or subject
to the taxes of, any domestic or foreign jurisdictions to comply with applicable
tax, securities, and other laws of such domestic or foreign jurisdictions.
Notwithstanding the foregoing terms and conditions of this Section 3.3, no
action of the Committee under this Section 3.3 may substantially impair the
rights of any Participant without the Participant’s consent. To the extent
applicable, the Plan is intended to comply with the applicable requirements of
Rule 16b-3, and the Plan will be limited, construed, and interpreted in a manner
so as to comply therewith.

3.4       Sole Discretion; Decisions Final. Any decision, interpretation, or
other action made or taken by or at the direction of the Company, the Board, or
the Committee (or any of their





7




members) arising out of or in connection with the Plan will be within the sole
and absolute discretion of all and each of them, as the case may be, and will be
final, binding, and conclusive on the Company and all employees and Participants
and their respective heirs, executors, administrators, successors, and assigns
and all other Persons having an interest in the Plan.

3.5       Designation of Consultants/Liability.

(a)  The Committee may designate employees of the Company and professional
advisors to assist the Committee in the administration of the Plan and may grant
authority to officers to grant Awards and execute agreements and other documents
on behalf of the Committee, in each case to the extent permitted by applicable
law and applicable securities exchange rules. In the event of any designation of
authority hereunder, subject to applicable law, applicable securities exchange
rules, and any terms and conditions imposed by the Committee in connection with
such designation, such designee or designees will have the power and authority
to take such actions, exercise such powers, and make such determinations that
are otherwise specifically designated to the Committee hereunder.

(b)  The Committee may employ such legal counsel, consultants, and agents as it
may deem desirable for the administration of the Plan and may rely upon any
opinion received from any such counsel or consultant and any computation
received from any such consultant or agent. Expenses incurred by the Committee
or the Board in the engagement of any such counsel, consultant, or agent will be
paid by the Company. The Committee, its members, and any Person designated under
Section 3.5(a) will not be liable for any action or determination made in good
faith with respect to the Plan. To the maximum extent permitted by applicable
law, no officer of the Company or member or former member of the Committee or of
the Board will be liable for any action or determination made in good faith with
respect to the Plan or any Award.

3.6       Indemnification.  To the maximum extent permitted by applicable law
and the Certificate of Incorporation and By-Laws of the Company and to the
extent not covered by insurance directly insuring such Person, each officer and
employee of the Company and each Affiliate and member or former member of the
Committee and the Board will be indemnified and held harmless by the Company
against all costs and expenses and liabilities, and advanced amounts necessary
to pay the foregoing at the earliest time and to the fullest extent permitted,
arising out of any act or omission to act in connection with the administration
of the Plan, except to the extent arising out of such officer’s, employee’s,
member’s, or former member’s own fraud or bad faith. Such indemnification will
be in addition to any right of indemnification the employees, officers,
directors, or members or former officers, directors, or members may have under
applicable law or under the Certificate of Incorporation or By-Laws of the
Company or an Affiliate. Notwithstanding any other term or condition of the
Plan, this indemnification will not apply to the actions or determinations made
by an individual with regard to Awards granted to himself or herself.





8




ARTICLE IV

SHARE LIMITATION

4.1       Shares.

(a)  Share Limits and Counting. The maximum number of Shares available for
issuance under the Plan may not exceed 9,300,000 Shares (subject to any increase
or decrease under this Section 4.1 or Section 4.2) (the “Share Reserve”). The
Share Reserve may consist of authorized and unissued Shares and Shares held in
or acquired for the treasury of the Company. The Share Reserve will
automatically increase on each January 1 that occurs after the Effective Date,
for ten years, by an amount equal to 5% of the total number of Shares
outstanding on December 31 of the preceding calendar year, or a lesser number as
may be determined by the Board. The maximum number of Shares with respect to
which ISOs may be granted is 9,300,000 Shares. With respect to Stock
Appreciation Rights settled in Shares, upon settlement, only the number of
Shares delivered to a Participant will count against the Share Reserve. If any
Stock Option, Stock Appreciation Right, or Other Share-Based Award expires,
terminates, or is canceled for any reason without having been exercised in full,
the number of Shares underlying such Award will be added back to the Share
Reserve. If any Restricted Shares, Performance Awards, or Other Share-Based
Awards denominated in Shares are forfeited for any reason, the number of Shares
underlying such Award will be added back to the Share Reserve. Any Award settled
in cash will not count against the Share Reserve. If Shares issuable upon
exercise, vesting, or settlement of an Award, or Shares owned by a Participant
(that are not subject to any pledge or other security interest), are surrendered
or tendered to the Company in payment of the purchase price of an Award or any
taxes required to be withheld in respect of an Award, in each case, in
accordance with the terms of the Plan, such surrendered or tendered Shares will
be added back to the Share Reserve.

(b)  Annual Non-Employee Director Award Limitation.  The maximum value of Awards
granted during any calendar year to any Non-Employee Director, taken together
with any cash fees paid to that Non-Employee Director during the calendar year
and the value of awards granted to the Non-Employee Director under any other
compensation plan of the Company or any Affiliate during the calendar year, may
not exceed $1,000,000 in total value (based on the Fair Market Value of the
Shares underlying the Award as of the grant date for Restricted Shares and Other
Share-Based Awards, and based on the grant date fair value for accounting
purposes for Stock Options and Stock Appreciation Rights).

4.2       Changes.

(a)  The existence of the Plan and any Awards will not affect in any way the
right or power of the Board, the Committee, or the Stockholders to make or
authorize (i) any adjustment, recapitalization, reorganization, or other change
in the Company’s capital structure or its business, (ii) any merger or
consolidation of the Company or any Affiliate, (iii) any issuance of bonds,
debentures, preferred, or prior preference stock ahead of or affecting the
Common Stock, (iv) the dissolution or liquidation of the Company or any
Affiliate, (v) any sale or transfer of all or part of the assets or business of
the Company or any Affiliate, or (vi) any other corporate act or proceeding.

(b)  Subject to the terms and conditions of Section 11.1:

(i)         If the Company at any time subdivides the outstanding Common Stock
into a greater number of Shares, or combines its outstanding Common Stock into a
lesser number of Shares, then the respective purchase prices for outstanding
Awards that provide for a Participant purchase and the number of Shares covered
by outstanding Awards will be





9




appropriately adjusted by the Committee to prevent dilution or enlargement of
the rights granted to, or available for, Participants.

(ii)       Excepting transactions covered by Section 4.2(b)(i), if the Company
effects any merger, consolidation, statutory exchange, spin-off, reorganization,
sale or transfer of all or substantially all the Company’s assets or business,
or other corporate transaction or event in such a manner that the Company’s
outstanding Shares are converted into the right to receive (or the holders of
Common Stock are entitled to receive in exchange therefor), either immediately
or upon liquidation of the Company, securities or other property of the Company
or other entity (each, a “Reorganization”), then, subject to the terms and
conditions of Section 11.1, (A) the aggregate number or kind of securities that
thereafter may be issued under the Plan, (B) the number or kind of securities or
other property to be issued under Awards, or (C) the purchase price thereof,
will be appropriately adjusted by the Committee to prevent dilution or
enlargement of the rights granted to, or available for, Participants under the
Plan.

(iii)      If any change in the capital structure of the Company occurs other
than those covered by Section 4.2(b)(i) or 4.2(b)(ii), including by reason of
any extraordinary dividend (whether cash or equity), any conversion, any
adjustment, any issuance of any class of securities convertible or exercisable
into, or exercisable for, any class of equity securities of the Company, then
the Committee may adjust any Award and make such other adjustments to the Plan
to prevent dilution or enlargement of the rights granted to, or available for,
Participants under the Plan.

(iv)       Fractional Shares resulting from any adjustment in Awards under
Section 4.2(a) or this Section 4.2(b) will be aggregated until, and eliminated
at, the time of exercise or payment by rounding down to the nearest whole
number. No cash settlements will be required with respect to fractional Shares
eliminated by rounding. Notice of any adjustment will be given by the Committee
to each Participant whose Award has been adjusted and such adjustment (whether
or not such notice is given) will be effective and binding for all purposes of
the Plan.

4.3       Minimum Purchase Price. Notwithstanding any other term or condition of
the Plan, if authorized but previously unissued Shares are issued under the
Plan, such Shares may not be issued for a consideration that is less than as
permitted under applicable law.

ARTICLE V

ELIGIBILITY

5.1       General Eligibility. All current and prospective Eligible Individuals
are eligible to be granted Awards. Eligibility for the grant of Awards and
actual participation in the Plan will be determined by the Committee.

5.2       ISOs. Notwithstanding Section 5.1, only Eligible Employees of the
Company, its Subsidiaries, and its Parent (if any) are eligible to be granted
ISOs.

5.3       General Requirement. The vesting and exercise of Awards granted to a
prospective Eligible Individual are conditioned upon such individual actually
becoming an Eligible Employee, Consultant, or Non-Employee Director,
respectively.





10




ARTICLE VI

STOCK OPTIONS

6.1       Stock Options. Stock Options may be granted alone or in addition to
other Awards. Each Stock Option will be of one of two types: (a) an ISO or (b) a
Nonstatutory Stock Option.

6.2       Grants. The Committee will have the authority to grant to any Eligible
Employee one or more ISOs, Nonstatutory Stock Options, or both types of Stock
Options. The Committee will have the authority to grant any Consultant or
Non-Employee Director one or more Nonstatutory Stock Options. To the extent that
any Stock Option does not qualify as an ISO (whether because of its terms and
conditions or the time or manner of its exercise or otherwise), such Stock
Option or the portion thereof which does not so qualify will constitute a
separate Nonstatutory Stock Option.

6.3       ISOs. Notwithstanding any other term or condition of the Plan, no term
or condition of the Plan relating to ISOs will be interpreted, amended, or
altered, nor will any discretion or authority granted under the Plan be so
exercised, so as to disqualify the Plan under Code Section 422, or, without the
consent of the Participants affected, to disqualify any ISO under Code
Section 422.

6.4      Terms and Conditions of Stock Options. Stock Options will be subject to
terms and conditions, not inconsistent with the terms and conditions of the
Plan, determined from time to time by the Committee, and the following:

(a)  Purchase Price. The purchase price per Share subject to a Stock Option will
be determined by the Committee at the time of grant, provided that the per Share
purchase price of a Stock Option may not be less than 100% (or, in the case of
an ISO granted to a Ten Percent Stockholder, 110%) of the Fair Market Value of
the Common Stock at the grant date.

(b)  Stock Option Term. The term of each Stock Option will be fixed by the
Committee, provided that no Stock Option may be exercisable more than ten years
after the date the Stock Option is granted; and provided further that the term
of an ISO granted to a Ten Percent Stockholder may not exceed five years.

(c)  Exercisability. Unless otherwise determined by the Committee in accordance
with this Section 6.4, Stock Options will be exercisable at the time or times
and subject to the terms and conditions determined by the Committee at the time
of grant. If the Committee provides that any Stock Option is exercisable subject
to certain terms and conditions, the Committee may waive those terms and
conditions on the exercisability at any time at or after the time of grant in
whole or in part.

(d)  Method of Exercise. Subject to whatever installment exercise and waiting
period terms and conditions that may apply under Section 6.4(c), to the extent
vested, Stock Options may be exercised in whole or in part at any time during
the Stock Option term by giving written notice of exercise to the Company
specifying the number of Shares to be purchased. Such notice must be accompanied
by payment in full of the purchase price as follows: (i) in cash or by check,
bank draft, or money order payable to the order of the Company; (ii) solely to
the extent permitted by applicable law, if the Common Stock is traded on a
national securities exchange, and the Committee authorizes, through a procedure
whereby the Participant delivers irrevocable instructions to a broker reasonably





11




acceptable to the Committee to deliver promptly to the Company an amount equal
to the purchase price; (iii) having the Company withhold Shares issuable upon
exercise of the Stock Option, or by payment in full or in part in the form of
Shares owned by the Participant, based on the Fair Market Value of the Shares on
the payment date; or (iv) on such other terms and conditions that may be
acceptable to the Committee. No Shares will be issued under the Plan until
payment for those Shares has been made or provided for in accordance with the
terms and conditions of the Plan.

(e)  Non-Transferability of Stock Options. No Stock Option will be Transferable
by the Participant other than by will or by the laws of descent and
distribution, and all Stock Options will be exercisable, during the
Participant’s lifetime, only by the Participant, except that the Committee may
determine at the time of grant or thereafter that a Nonstatutory Stock Option
that is otherwise not Transferable under this Section 6.4(e) is Transferable to
a Family Member in whole or in part on terms and conditions that are specified
by the Committee. A Nonstatutory Stock Option that is Transferred to a Family
Member under the preceding sentence (i) may not be subsequently Transferred
other than by will or by the laws of descent and distribution and (ii) remains
subject to the terms and conditions of the Plan and the applicable Award
Agreement. Any Shares acquired upon the exercise of a Nonstatutory Stock Option
by a permissible transferee of a Nonstatutory Stock Option or a permissible
transferee under a Transfer after the exercise of the Nonstatutory Stock Option
will be subject to the terms and conditions of the Plan and the applicable Award
Agreement.

(f)  Separation from Service by Death or Disability. Unless otherwise determined
by the Committee at the time of grant, or if no rights of the Participant are
reduced, thereafter, if a Participant’s Separation from Service is by reason of
death or Disability, all Stock Options that are held by such Participant that
are vested and exercisable at the time of the Participant’s Separation from
Service may be exercised by the Participant (or in the case of the Participant’s
death, by the legal representative of the Participant’s estate) at any time
within a period of one year from the date of such Separation from Service, but
in no event beyond the expiration of the stated term of such Stock Options;
provided,  however, that, in the event of a Participant’s Separation from
Service by reason of Disability, if the Participant dies within such exercise
period, all unexercised Stock Options held by such Participant will thereafter
be exercisable, to the extent to which they were exercisable at the time of
death, for a period of one year from the date of such death, but in no event
beyond the expiration of the stated term of such Stock Options.

(g)  Involuntary Separation from Service without Cause. Unless otherwise
determined by the Committee at the time of grant, or if no rights of the
Participant are reduced, thereafter, if a Participant’s Separation from Service
is initiated by the Company without Cause, all Stock Options that are held by
such Participant that are vested and exercisable at the time of the
Participant’s Separation from Service may be exercised by the Participant at any
time within a period of ninety days from the date of such Separation from
Service, but in no event beyond the expiration of the stated term of such Stock
Options.

(h)  Voluntary Resignation. Unless otherwise determined by the Committee at the
time of grant, or if no rights of the Participant are reduced, thereafter, if a
Participant’s Separation from Service is voluntary (other than a voluntary
Separation from Service described in Section 6.4(i)(y)), all Stock Options that
are held by such Participant that are vested and exercisable at the time of the
Participant’s Separation from Service may be exercised by the Participant at any





12




time within a period of ninety days from the date of such Separation from
Service, but in no event beyond the expiration of the stated term of such Stock
Options.

(i)  Separation from Service for Cause. Unless otherwise determined by the
Committee at the time of grant, or if no rights of the Participant are reduced,
thereafter, if a Participant’s Separation from Service (x) is for Cause or (y)
is a voluntary Separation from Service (as provided in Section 6.4(h)) after the
occurrence of an event that would be grounds for a Separation from Service for
Cause, all Stock Options, whether vested or not vested, that are held by such
Participant will terminate and expire as of the date of such Separation from
Service.

(j)  Unvested Stock Options. Unless otherwise determined by the Committee at the
time of grant, or if no rights of the Participant are reduced, thereafter, Stock
Options that are not vested as of the date of a Participant’s Separation from
Service for any reason will terminate and expire as of the date of such
Separation from Service.

(k)  ISO Terms and Conditions. To the extent that the aggregate Fair Market
Value (determined as of the time of grant) of the Common Stock with respect to
which ISOs are exercisable for the first time by an Eligible Employee during any
calendar year under the Plan or any other stock option plan of the Company, any
Subsidiary, or any Parent exceeds $100,000, such Stock Options will be treated
as Nonstatutory Stock Options. In addition, if an Eligible Employee does not
remain employed by the Company, any Subsidiary, or any Parent at all times from
the time an ISO is granted until three months prior to the date of exercise
thereof (or such other period as required by applicable law), such Stock Option
will be treated as a Nonstatutory Stock Option. Should any term or condition of
the Plan not be necessary in order for the Stock Options to qualify as ISOs, or
should any additional terms and conditions be required, the Committee may amend
the Plan accordingly.

(l)  Form, Modification, Extension and Renewal of Stock Options. Subject to the
terms and conditions of the Plan, Stock Options will be evidenced by such form
of agreement or grant as is approved by the Committee, and the Committee may
(i) modify, extend, or renew outstanding Stock Options (provided that the rights
of a Participant are not reduced without such Participant’s consent; and
provided further that such action does not subject the Stock Options to
Section 409A without the consent of the Participant), and (ii) accept the
surrender of outstanding Stock Options (to the extent not theretofore exercised)
and authorize the granting of new Stock Options in substitution therefor (to the
extent not theretofore exercised). Notwithstanding any other term or condition
of the Plan, except in connection with a corporate transaction involving the
Company in accordance with Section 4.2, the repricing of Options (and Stock
Appreciation Rights) is prohibited without prior approval of the Stockholders.
For this purpose, a “repricing” means any of the following (or any other action
that has the same effect as any of the following): (x) changing an Option or a
Stock Appreciation Right to lower its purchase price; (y) any other action that
is treated as a “repricing” under GAAP; and (z) repurchasing for cash or
canceling an Option or a Stock Appreciation Right at a time when its purchase
price is greater than the Fair Market Value of the underlying Shares in exchange
for another Award. A cancellation and exchange under clause (z) would be
considered a “repricing” regardless of whether it is treated as a “repricing”
under GAAP and regardless of whether it is voluntary on the part of the
Participant.





13




(m) Early Exercise. The Committee may provide that a Stock Option include a term
or condition whereby the Participant may elect at any time before the
Participant’s Separation from Service to exercise the Stock Option as to any
part or all of the Shares subject to the Stock Option prior to the full vesting
of the Stock Option and such Shares will be subject to the terms and conditions
of Article VIII and be treated as Restricted Shares. Unvested Shares so
purchased may be subject to a repurchase option in favor of the Company or to
any other restriction the Committee may determine.

(n)  Automatic Exercise.  The Committee may include a term or condition in an
Award Agreement providing for the automatic exercise of a Nonstatutory Stock
Option on a cashless basis on the last day of the term of such Stock Option if
the Participant has failed to exercise the Nonstatutory Stock Option as of such
date, with respect to which the Fair Market Value of the Shares underlying the
Nonstatutory Stock Option exceeds the purchase price of such Nonstatutory Stock
Option on the date of expiration of such Stock Option, subject to Section 14.5.

ARTICLE VII

STOCK APPRECIATION RIGHTS

7.1       Tandem Stock Appreciation Rights. Tandem Stock Appreciation Rights may
be granted in conjunction with all or part of any Stock Option (a “Reference
Stock Option”). In the case of a Nonstatutory Stock Option, Tandem Stock
Appreciation Rights may be granted either at or after the time of the grant of
the Reference Stock Option. In the case of an ISO, Tandem Stock Appreciation
Rights may be granted only at the time of the grant of the Reference Stock
Option.

7.2       Terms and Conditions of Tandem Stock Appreciation Rights. Tandem Stock
Appreciation Rights will be subject to terms and conditions, not inconsistent
with the terms and conditions of the Plan, determined from time to time by the
Committee, and the following:

(a)  Purchase Price. The purchase price per Share subject to a Tandem Stock
Appreciation Right will be determined by the Committee at the time of grant,
provided that the per Share purchase price of a Tandem Stock Appreciation Right
may not be less than 100% of the Fair Market Value of the Common Stock at the
time of grant.

(b)  Term. A Tandem Stock Appreciation Right or applicable portion thereof
granted with respect to a Reference Stock Option will terminate and no longer be
exercisable upon the termination or exercise of the Reference Stock Option,
provided that, unless otherwise determined by the Committee at the time of
grant, a Tandem Stock Appreciation Right granted with respect to less than the
full number of Shares covered by the Reference Stock Option will not be reduced
until, and then only to the extent that the exercise or termination of the
Reference Stock Option causes, the number of Shares covered by the Tandem Stock
Appreciation Right to exceed the number of Shares remaining available and
unexercised under the Reference Stock Option.

(c)  Exercisability. Tandem Stock Appreciation Rights will be exercisable only
at such time or times and to the extent that the Reference Stock Options to
which they relate will be exercisable in accordance with the terms and
conditions of Article VI, and will be subject to the terms and conditions of
Section 6.4(c).





14




(d)  Method of Exercise. A Tandem Stock Appreciation Right may be exercised by
the Participant by surrendering the applicable portion of the Reference Stock
Option. Upon such exercise and surrender, the Participant will be entitled to
receive an amount determined in the manner prescribed in this Section 7.2. Stock
Options which have been so surrendered, in whole or in part, will no longer be
exercisable to the extent that the related Tandem Stock Appreciation Rights have
been exercised.

(e)  Payment. Upon the exercise of a Tandem Stock Appreciation Right, a
Participant will be entitled to receive up to, but no more than, an amount in
cash or Common Stock (as chosen by the Committee) equal in value to the excess
of the Fair Market Value of one Share over the Stock Option purchase price per
Share specified in the Reference Stock Option agreement multiplied by the number
of Shares in respect of which the Tandem Stock Appreciation Right is exercised,
with the Committee having the right to determine the form of payment.

(f)  Non-Transferability. Tandem Stock Appreciation Rights will be Transferable
only when and to the extent that the underlying Stock Option would be
Transferable under Section 6.4(e).

7.3       Non-Tandem Stock Appreciation Rights. Non-Tandem Stock Appreciation
Rights may also be granted without reference to any Stock Options.

7.4       Terms and Conditions of Non-Tandem Stock Appreciation Rights.
Non-Tandem Stock Appreciation Rights will be subject to terms and conditions,
not inconsistent with the terms and conditions of the Plan, determined from time
to time by the Committee, and the following:

(a)  Purchase Price. The purchase price per Share subject to a Non-Tandem Stock
Appreciation Right will be determined by the Committee at the time of grant,
 provided that the per Share purchase price of a Non-Tandem Stock Appreciation
Right will not be less than 100% of the Fair Market Value of the Common Stock at
the time of grant.

(b)  Term. The term of each Non-Tandem Stock Appreciation Right will be fixed by
the Committee, but may not be greater than ten years after the date the right is
granted.

(c)  Exercisability. Unless otherwise determined by the Committee in accordance
with the terms and conditions of this Section 7.4, Non-Tandem Stock Appreciation
Rights will be exercisable at the time or times and subject to the terms and
conditions determined by the Committee at the time of grant. If the Committee
provides that any such right is exercisable subject to certain terms and
conditions, the Committee may waive those terms and conditions on the
exercisability at any time at or after grant in whole or in part.

(d)  Method of Exercise. Subject to whatever installment exercise and waiting
period terms and conditions apply under Section 7.4(c), Non-Tandem Stock
Appreciation Rights may be exercised in whole or in part at any time in
accordance with the applicable Award Agreement, by giving written notice of
exercise to the Company specifying the number of Non-Tandem Stock Appreciation
Rights to be exercised.

(e)  Payment. Upon the exercise of a Non-Tandem Stock Appreciation Right a
Participant will be entitled to receive, for each right exercised, up to, but no
more than, an amount





15




in cash or Common Stock (as chosen by the Committee) equal in value to the
excess of the Fair Market Value of one Share on the date that the right is
exercised over the Fair Market Value of one Share on the date that the right was
awarded to the Participant.

(f)  Separation from Service.  Unless otherwise determined by the Committee at
the time of grant or, if no rights of the Participant are reduced, thereafter,
subject to the terms and conditions of the applicable Award Agreement and the
Plan, upon a Participant’s Separation from Service for any reason, Non-Tandem
Stock Appreciation Rights will remain exercisable following a Participant’s
Separation from Service on the same basis as Stock Options would be exercisable
following a Participant’s Separation from Service in accordance with the terms
and conditions of Sections 6.4(f) through 6.4(j).

(g)  Non-Transferability. No Non-Tandem Stock Appreciation Rights will be
Transferable by the Participant other than by will or by the laws of descent and
distribution, and all such rights will be exercisable, during the Participant’s
lifetime, only by the Participant.

7.5       Automatic Exercise.  The Committee may include a term or condition in
an Award Agreement providing for the automatic exercise of a Stock Appreciation
Right on a cashless basis on the last day of the term of the Stock Appreciation
Right if the Participant has failed to exercise the Stock Appreciation Right as
of such date, with respect to which the Fair Market Value of the Shares
underlying the Stock Appreciation Right exceeds the purchase price of such Stock
Appreciation Right on the date of expiration of such Stock Appreciation Right,
subject to Section 14.5.

ARTICLE VIII

RESTRICTED SHARES

8.1      Restricted Shares. Restricted Shares may be issued either alone or in
addition to other Awards. The Committee will determine the Eligible Individuals,
to whom, and the time or times at which, grants of Restricted Shares will be
made, the number of Restricted Shares to be awarded, the price (if any) to be
paid by the Participant (subject to Section 8.2), the time or times within which
such Awards will be subject to forfeiture, the vesting schedule and rights to
acceleration thereof, and all other terms and conditions of the Awards.

8.2       Awards and Certificates. Participants selected to receive Restricted
Shares will not have any right with respect to the Award, unless and until the
Participant has delivered a fully executed copy of the agreement evidencing the
Award to the Company, to the extent required by the Committee, and has otherwise
complied with the applicable terms and conditions of the Award. Further, such
Award will be subject to the following terms and conditions:

(a)  Purchase Price. The purchase price of Restricted Shares will be fixed by
the Committee. Subject to Section 4.3, the purchase price for Restricted Shares
may be zero to the extent permitted by applicable law, and, to the extent
required by applicable law, such purchase price may not be less than par value.

(b)  Acceptance. Awards of Restricted Shares must be accepted within a period of
sixty days (or such shorter period as the Committee may specify at grant) after
the grant date, by





16




executing an Award Agreement and by paying whatever price (if any) the Committee
has designated thereunder.

(c)  Legend. Each Participant receiving Restricted Shares will be issued a stock
certificate in respect of the Restricted Shares, unless the Committee elects to
use another system, such as book entries by the transfer agent, as evidencing
ownership of Restricted Shares. Such certificate will be registered in the name
of the Participant, and will, in addition to any legends required by applicable
securities laws, bear an appropriate legend referring to the terms and
conditions applicable to the Award, substantially in the following form:

“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance, or charge of the restricted shares of stock represented hereby are
subject to the terms and conditions (including forfeiture) of the Ping Identity
Holding Corp. (the “Company”) Omnibus Incentive Plan (the “Plan”) and an award
agreement entered into between the registered owner and the Company dated
__________ (the “Agreement”). Copies of such Plan and Agreement are on file at
the principal office of the Company.”

(d)  Custody. If stock certificates are issued in respect of Restricted Shares,
the Committee may require that any stock certificates evidencing such Shares be
held in custody by the Company until the restrictions thereon have lapsed, and
that, as a condition of any grant of Restricted Shares, the Participant must
deliver a duly signed stock power or other instruments of assignment, each
endorsed in blank with a guarantee of signature if deemed necessary or
appropriate by the Company, which would permit transfer to the Company of all or
a portion of the Restricted Shares in the event that such Award is forfeited in
whole or part.

8.3       Terms and Conditions. Restricted Shares will be subject to terms and
conditions, not inconsistent with the terms and conditions of the Plan,
determined from time to time by the Committee, and the following:

(a)  Restriction Period.  The Participant is not permitted to Transfer
Restricted Shares during the period or periods set by the Committee (the
“Restriction Period”) commencing on the date of such Award, as set forth in the
applicable Award Agreement, and such agreement will set forth a vesting schedule
and any event that would accelerate vesting of the Restricted Shares. Within
these limits, based on service, attainment of Performance Goals, or such other
factors or criteria as the Committee may determine, the Committee may condition
the grant or provide for the lapse of such restrictions in installments in whole
or in part, or may accelerate the vesting of all or any part of any Restricted
Shares and waive the deferral terms and conditions for all or any part of any
Restricted Shares.

(b)  Rights as a Stockholder. Except as provided in Section 8.3(a) and this
Section 8.3(b) or as otherwise determined by the Committee, the Participant will
have, with respect to Restricted Shares, all of the rights of a Stockholder,
including the right to receive dividends, the right to vote such Restricted
Shares, and, subject to and conditioned upon the full vesting of Restricted
Shares, the right to tender those Shares. The Committee may determine at the
time of





17




grant that the payment of dividends will be deferred until, and conditioned
upon, the expiration of the applicable Restriction Period.

(c)  Separation from Service.  Unless otherwise determined by the Committee at
the time of grant or, if no rights of the Participant are reduced, thereafter,
subject to the applicable terms and conditions of the Award Agreement and the
Plan, upon a Participant’s Separation from Service for any reason during the
relevant Restriction Period, all Restricted Shares will be forfeited.

(d)  Lapse of Restrictions. If and when the Restriction Period expires without a
prior forfeiture of the Restricted Shares, the certificates for such Shares will
be delivered to the Participant. All legends will be removed from said
certificates at the time of delivery to the Participant, except as otherwise
required by applicable law or other terms and conditions imposed by the
Committee.

ARTICLE IX

PERFORMANCE AWARDS

9.1       Performance Awards. The Committee may grant a Performance Award to a
Participant payable upon the attainment of specific Performance Goals. If the
Performance Award is payable in Restricted Shares, such Shares will be
transferable to the Participant only upon attainment of the relevant Performance
Goal in accordance with Article VIII. If the Performance Award is payable in
cash, it may be paid upon the attainment of the relevant Performance Goals
either in cash or in Restricted Shares (based on the then current Fair Market
Value of such Shares), as determined by the Committee. Each Performance Award
will be evidenced by an Award Agreement in such form that is not inconsistent
with the Plan and that the Committee may from time to time approve. The
Committee will condition the right to payment of any Performance Award upon the
attainment of objective Performance Goals established under Section 9.2(c).

9.2       Terms and Conditions. Performance Awards will be subject to terms and
conditions, not inconsistent with the terms and conditions of the Plan,
determined from time to time by the Committee, and the following:

(a)  Earning of Performance Award. At the expiration of the applicable
Performance Period, the Committee will determine the extent to which the
Performance Goals established under Section 9.2(c) are achieved and the
percentage of each Performance Award that has been earned.

(b)  Non-Transferability. Subject to the applicable terms and conditions of the
Award Agreement and the Plan, Performance Awards may not be Transferred.

(c)  Objective Performance Goals, Formulae or Standards. The Committee will
establish the objective Performance Goals for the earning of Performance Awards
based on a Performance Period applicable to each Participant or class of
Participants in writing prior to the beginning of the applicable Performance
Period or at such later date while the outcome of the Performance Goals is
substantially uncertain. Such Performance Goals may incorporate terms and
conditions for disregarding (or adjusting for) changes in accounting methods,
corporate transactions, and other similar type events or circumstances.





18




(d)  Dividends. Unless otherwise determined by the Committee at the time of
grant, amounts equal to dividends declared during the Performance Period with
respect to the number of Shares covered by a Performance Award will not be paid
to the Participant.

(e)  Payment. Following the Committee’s determination in accordance with
Section 9.2(a), the Company will settle Performance Awards, in such form as
determined by the Committee, in an amount equal to such Participant’s earned
Performance Awards. Notwithstanding the foregoing sentence, the Committee may
award an amount less than the earned Performance Awards and subject the payment
of all or part of any Performance Award to additional vesting, forfeiture, and
deferral terms and conditions.

(f)  Separation from Service. Subject to the applicable terms and conditions of
the Award Agreement and the Plan, upon a Participant’s Separation from Service
for any reason during the Performance Period for a Performance Award, the
Performance Award will vest or be forfeited in accordance with the terms and
conditions established by the Committee at grant.

(g)  Accelerated Vesting. Based on service, performance, and any other factors
or criteria the Committee may determine, the Committee may, at or after grant,
accelerate the vesting of all or any part of any Performance Award.

ARTICLE X

OTHER STOCK-BASED AND CASH-BASED AWARDS

10.1     Other Share-Based Awards.  The Committee is authorized to grant to
Eligible Individuals Other Share-Based Awards that are payable in, valued in
whole or in part by reference to, or otherwise based on or related to Shares,
including Shares awarded purely as a bonus and not subject to terms or
conditions, Shares in payment of the amounts due under an incentive or
performance plan sponsored or maintained by the Company or an Affiliate, stock
equivalent units, restricted stock units (RSUs), and Awards valued by reference
to book value of Shares. Other Share-Based Awards may be granted either alone or
in addition to or in tandem with other Awards.

Subject to the terms and conditions of the Plan, the Committee has the authority
to determine the Eligible Individuals to whom, and the time or times at which,
Other Share-Based Awards will be granted, the number of Shares to be granted
under such Awards, and all other terms and conditions of the Awards.

10.2     Terms and Conditions. Other Share-Based Awards will be subject to terms
and conditions, not inconsistent with the terms and conditions of the Plan,
determined from time to time by the Committee, and the following:

(a)  Non-Transferability. Subject to the applicable terms and conditions of the
Award Agreement and the Plan, Shares subject to Other Share-Based Awards may not
be Transferred prior to the date on which the Shares are issued, or, if later,
the date on which any applicable restriction, performance, or deferral period
lapses.

(b)  Dividends. Unless otherwise determined by the Committee at the time of
grant, subject to the terms and conditions of the Award Agreement and the Plan,
the recipient of an Other





19




Share-Based Award will not be entitled to receive, currently or on a deferred
basis, dividends or dividend equivalents in respect of the number of Shares
covered by the Award.

(c)  Vesting. All Other Share-Based Awards and any Shares covered by those
awards will vest or be forfeited to the extent so provided in the Award
Agreement.

(d)  Price. Common Stock issued on a bonus basis under this Article  X may be
issued for no cash consideration. Common Stock purchased under a purchase right
awarded under this Article  X will be priced, as determined by the Committee.

10.3     Other Cash-Based Awards. The Committee may from time to time grant
Other Cash-Based Awards to Eligible Individuals in amounts, on terms and
conditions, and for consideration, including no consideration or such minimum
consideration as may be required by applicable law, as the Committee may
determine. Other Cash-Based Awards may be granted subject to the satisfaction of
vesting terms and conditions or may be awarded purely as a bonus and not subject
to terms and conditions, and if subject to vesting terms and conditions, the
Committee may accelerate the vesting of such Awards at any time.

ARTICLE XI

CHANGE IN CONTROL TERMS AND CONDITIONS

11.1     Benefits. In the event of a Change in Control (as defined below), and
except as otherwise determined by the Committee in an Award Agreement, a
Participant’s unvested Awards will not vest automatically and will be treated in
accordance with one or more of the following methods as determined by the
Committee:

(a)  Awards, whether or not then vested, will be continued, assumed, or have new
rights substituted therefor, as determined by the Committee, and restrictions to
which Restricted Shares or any other Award granted prior to the Change in
Control are subject will not lapse upon the Change in Control and the Restricted
Shares or other Awards will, as determined by the Committee, receive the same
distribution as other Common Stock on terms and conditions determined by the
Committee, provided that the Committee may decide to award additional Restricted
Shares or other Awards in lieu of any cash distribution. Notwithstanding any
other term or condition of the Plan, for purposes of ISOs, any assumed or
substituted Stock Option will comply with the requirements of Treasury
Regulation Section 1.424-1.

(b)  The Committee may provide for the purchase of any Awards by the Company or
an Affiliate for an amount of cash equal to the excess (if any) of the Change in
Control Price (as defined below) of the Shares covered by such Awards, over the
aggregate purchase price of such Awards. For purposes of the Plan, “Change in
Control Price” means the highest price per Share paid in any transaction related
to a Change in Control.

(c)  The Committee may terminate all outstanding and unexercised Stock Options,
Stock Appreciation Rights, and other Other Share-Based Awards that provide for a
Participant-elected exercise, effective as of the Change in Control, by
delivering notice of termination to each Participant at least twenty days prior
to the date of consummation of the Change in Control, in which case during the
period from the date on which such notice of termination is delivered to the
consummation of the Change in Control, each affected Participant will have the
right to exercise in





20




full all of the Participant’s Awards that are then outstanding (without regard
to any terms and conditions on exercisability otherwise contained in the Award
Agreements), but any such exercise will be contingent on the occurrence of the
Change in Control, and provided that if the Change in Control does not take
place within a specified period after giving such notice for any reason
whatsoever, the notice and exercise pursuant thereto will be null and void.

(d)  The Committee may make any other determination as to the treatment of
Awards in connection with a Change in Control. The treatment of Awards need not
be the same for all Participants. Any escrow, holdback, earnout, or similar
terms and conditions in the definitive agreements relating to the Change in
Control may apply to any payment to the holders of Awards to the same extent and
in the same manner as such terms and conditions apply to the holders of Shares.

11.2     Change in Control. Unless otherwise determined by the Committee in the
applicable Award Agreement or other written agreement with a Participant
approved by the Committee, a “Change in Control” means:

(a)  any “person,” as that term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the Stockholders in substantially the same
proportions as their ownership of Common Stock), becomes the beneficial owner
(as defined in Rule 13d‑3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company’s then outstanding securities;

(b)  during any period of twenty-four consecutive calendar months, individuals
who were directors serving on the Board on the first day of such period (the
“Incumbent Directors”) cease for any reason to constitute a majority of the
Board; provided,  however, that any individual becoming a director subsequent to
the first day of such period (i) whose election, or nomination for election, by
the Stockholders was approved by a vote of at least two-thirds of the Incumbent
Directors will be considered as though such individual were an Incumbent
Director, but excluding, for purposes of this clause (i), any such individual
whose initial assumption of office occurs as a result of an actual or threatened
proxy contest with respect to election or removal of directors or other actual
or threatened solicitation of proxies or consents by or on behalf of a “person”
(as used in Section 13(d) of the Exchange Act), in each case other than the
Board, or (ii) pursuant to the Director Nomination Agreement, dated
September 23, 2019, between the Company and Vista (as defined therein), will be
considered as though such individual were an Incumbent Director;

(c)  consummation of a reorganization, merger, consolidation, or other business
combination (any of the foregoing, a “Business Combination”) of the Company or
any direct or indirect subsidiary of the Company with any other corporation, in
any case with respect to which the Company voting securities outstanding
immediately prior to such Business Combination do not, immediately following
such Business Combination, continue to represent (either by remaining
outstanding or being converted into voting securities of the Company or any
ultimate parent thereof) more than 50% of the then outstanding voting securities
entitled to vote generally in the election of directors of the Company (or its
successor) or any ultimate parent thereof after the Business Combination; or





21




(d)  a complete liquidation or dissolution of the Company or the consummation of
a sale or disposition by the Company of all or substantially all of the
Company’s assets other than the sale or disposition of all or substantially all
of the assets of the Company to a Person or Persons who beneficially own,
directly or indirectly, 50% or more of the combined voting power of the
outstanding voting securities of the Company at the time of the sale.

Notwithstanding the foregoing terms and conditions of this definition, with
respect to any Award that is characterized as “nonqualified deferred
compensation” within the meaning of Section 409A, an event will not be
considered to be a Change in Control under the Plan for purposes of payment of
such Award unless such event is also a “change in control event” within the
meaning of Section 409A.

11.3     Initial Public Offering not a Change in Control. Notwithstanding the
foregoing terms and conditions of the definition of Change in Control, the
occurrence of the Registration Date or any change in the composition of the
Board within one year following the Registration Date will not be considered a
Change in Control.

ARTICLE XII

TERMINATION OR AMENDMENT OF PLAN

Notwithstanding any other term or condition of the Plan, the Board may at any
time, and from time to time, amend, in whole or in part, any or all of the terms
and conditions of the Plan, or suspend or terminate it entirely, retroactively
or otherwise; provided,  however, that, unless otherwise required by law or
specifically provided in the Plan, the rights of a Participant with respect to
Awards granted prior to such amendment, suspension, or termination may not be
substantially impaired without the consent of the Participant, and provided,
 further that without the approval of the Stockholders, no amendment may be made
that would (i) increase the Share Reserve (except by operation of Section 4.2);
(ii) change the classification of individuals eligible to receive Awards; (iii)
decrease the minimum purchase price of any Stock Option or Stock Appreciation
Right; (iv) extend the maximum exercise period under Section 6.4; (v) award any
Stock Option or Stock Appreciation Right in replacement of a canceled Stock
Option or Stock Appreciation Right with a higher purchase price than the
replacement award; or (vi) require Stockholder approval under Code Section 422.
In no event may the Plan be amended without the approval of the Stockholders in
accordance with the applicable laws of the State of Delaware to increase the
aggregate number of Shares that may be issued under the Plan, decrease the
minimum purchase price of any Award, or to make any other amendment that would
require Stockholder under Financial Industry Regulatory Authority (FINRA) rules
and regulations or the rules of any exchange or system on which the Company’s
securities are listed or traded at the request of the Company. Notwithstanding
any other term or condition of the Plan, the Board may amend the Plan or any
Award Agreement at any time without a Participant’s consent to comply with
applicable law. The Committee may amend the terms and conditions of any Award
theretofore granted, prospectively or retroactively, but, subject to Article IV
or as otherwise specifically provided in the Plan, no such amendment or other
action by the Committee may substantially impair the rights of any holder
without the holder’s consent.





22




ARTICLE XIII

UNFUNDED STATUS OF PLAN; NO SEGREGATION OF ASSETS

The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payment as to which a Participant has a fixed
and vested interest but which is not yet made to a Participant by the Company,
nothing in the Plan gives any Participant any right that is greater than the
rights of a general unsecured creditor of the Company. The grant of an Award
will not require a segregation of any of the Company’s assets for satisfaction
of the Company’s payment obligation under any Award.

ARTICLE XIV

GENERAL TERMS AND CONDITIONS

14.1     Legend. The Committee may require each person receiving Shares under
the Plan to represent to and agree with the Company in writing that the
Participant is acquiring the Shares without a view to distribution thereof. In
addition to any legend required by the Plan, the certificates for Shares issued
under the Plan may include any legend that the Committee deems appropriate to
reflect any restrictions on Transfer. All certificates for Shares delivered
under the Plan will be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations,
and other requirements of the Securities and Exchange Commission, any securities
exchange upon which the Common Stock is then listed or any national securities
exchange system upon whose system the Common Stock is then quoted, any
applicable federal or state securities law, and any applicable corporate law,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

14.2     Book Entry.  Notwithstanding any other term or condition of the Plan,
the Company may elect to satisfy any requirement under the Plan for the delivery
of Share certificates through the use of another system, such as book entry.

14.3     Other Plans. Nothing contained in the Plan prevents the Board from
adopting other or additional compensation arrangements, subject to Stockholder
approval if such approval is required, and such arrangements may be either
generally applicable or applicable only in specific cases.

14.4     No Right to Employment/Consultancy/Directorship. Neither the Plan nor
the grant of any Award gives any Person any right with respect to continuance of
employment, consultancy, or directorship by the Company or any Affiliate, nor
does the Plan or the grant of any Award cause any limitation in any way on the
right of the Company or any Affiliate by which an employee is employed or a
Consultant or Non-Employee Director is retained to terminate such employment,
consultancy, or directorship at any time.

14.5     Withholding for Taxes.  The Company or an Affiliate, as the case may
be, has the right to deduct from payments of any kind otherwise due to a
Participant any federal, state, or local taxes of any kind required by law to be
withheld (a) with respect to the vesting of or other lapse of restrictions
applicable to an Award, (b) upon the issuance of any Shares upon the exercise of
an Option or Stock Appreciation Right, or (c) otherwise due in connection with
an Award. At the time the tax obligation becomes due, the Participant must pay
to the Company or the Affiliate, as the





23




case may be, any amount that the Company or Affiliate determines to be necessary
to satisfy the tax obligation. The Company or the Affiliate, as the case may be,
may require or permit the Participant to satisfy the tax obligation, in whole or
in part, (i) by causing the Company or Affiliate to withhold up to the maximum
required number of Shares otherwise issuable to the Participant as may be
necessary to satisfy such tax obligation or (ii) by delivering to the Company or
Affiliate Shares already owned by the Participant. The Shares so delivered or
withheld must have an aggregate Fair Market Value equal to the tax obligation.
The Fair Market Value of the Shares used to satisfy the tax obligation will be
determined by the Company or the Affiliate as of the date that the amount of tax
to be withheld is to be determined. To the extent applicable, a Participant may
satisfy his or her tax obligation only with Shares that are not subject to any
repurchase, forfeiture, unfulfilled vesting, or other similar requirements. Any
fraction of a Share required to satisfy tax obligations will be disregarded and
the amount due must be paid instead in cash by the Participant.

14.6     No Assignment of Benefits. No Award or other benefit payable under the
Plan may, except as otherwise specifically provided by law or permitted by the
Committee, be Transferable in any manner, and any attempt to Transfer any such
benefit will be void, and any such benefit will not in any manner be liable for
or subject to the debts, contracts, liabilities, engagements, or torts of any
Person who will be entitled to such benefit, nor will it be subject to
attachment or legal process for or against such Person.

14.7     Listing and Other Terms and Conditions.

(a)  Unless otherwise determined by the Committee, as long as the Common Stock
is listed on a national securities exchange or system sponsored by a national
securities association, the issuance of Shares under an Award will be
conditioned upon such Shares being listed on such exchange or system. The
Company will have no obligation to issue such Shares unless and until such
Shares are so listed, and the right to exercise any Stock Option or other Award
with respect to such Shares will be suspended until such listing has been
effected.

(b)  If at any time counsel to the Company is of the opinion that any sale or
delivery of Shares under an Award is or may be unlawful or result in the
imposition of excise taxes on the Company, the Company will have no obligation
to make such sale or delivery, or to make any application or to effect or to
maintain any qualification or registration under the Securities Act or
otherwise, with respect to Shares or Awards, and the right to exercise any Stock
Option or other Award will be suspended until, in the opinion of said counsel,
such sale or delivery would be lawful or would not result in the imposition of
excise taxes on the Company.

(c)  Upon termination of any period of suspension under this Section 14.7, any
Award affected by such suspension which has not expired or terminated will be
reinstated as to all Shares available before such suspension and as to Shares
which would otherwise have become available during the period of such
suspension, but no such suspension will extend the term of any Award.

(d)  A Participant will be required to supply the Company with certificates,
representations, and information that the Company requests and otherwise
cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent, and approval the Company determines necessary
or appropriate.





24




14.8     Stockholders Agreement and Other Requirements.  Notwithstanding any
other term or condition of the Plan, as a condition to the receipt of Shares
under an Award, to the extent required by the Committee, the Participant must
execute and deliver a Stockholder’s agreement and such other documentation that
sets forth certain restrictions on transferability of the Shares acquired upon
exercise or purchase, and such other terms and conditions as the Committee may
from time to time establish. The Company may require, as a condition of
exercise, the Participant to become a party to any other existing Stockholder
agreement (or other agreement).

14.9     Governing Law. The Plan and actions taken in connection with the Plan
will be governed and construed in accordance with the laws of the State of
Delaware (regardless of the law that might otherwise govern under applicable
Delaware principles of conflict of laws).

14.10   Jurisdiction; Waiver of Jury Trial. Any suit, action, or proceeding with
respect to the Plan or any Award or Award Agreement, or any judgment entered by
any court of competent jurisdiction in respect of the Plan or any Award or Award
Agreement, will be resolved only in the courts of the State of Delaware or the
United States District Court for the District of Delaware and the appellate
courts having jurisdiction of appeals in such courts. In that context, and
without limiting the generality of the foregoing, each of the Company and each
Participant irrevocably and unconditionally (a) submits in any proceeding
relating to the Plan or any Award or Award Agreement, or for the recognition and
enforcement of any judgment in respect of the Plan or any Award or Award
Agreement (a “Proceeding”), to the exclusive jurisdiction of the courts of the
State of Delaware, the court of the United States of America for the District of
Delaware, and appellate courts having jurisdiction of appeals from any of the
foregoing, and agrees that all claims in respect of any Proceeding will be heard
and determined in such Delaware State court or, to the extent permitted by law,
in such federal court, (b) consents that any Proceeding may and will be brought
in such courts and waives any objection that the Company or the Participant may
have at any time after the Effective Date to the venue or jurisdiction of any
Proceeding in any such court or that the Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same, (c) waives all
right to trial by jury in any Proceeding (whether based on contract, tort, or
otherwise) arising out of or relating to the Plan or any Award or Award
Agreement, (d) agrees that service of process in any Proceeding may be effected
by mailing a copy of such process by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party, in the case
of a Participant, at the Participant’s address shown in the books and records of
the Company or, in the case of the Company, at the Company’s principal offices,
attention General Counsel, and (e) agrees that nothing in the Plan will affect
the right to effect service of process in any other manner permitted by the laws
of the State of Delaware.

14.11   Other Benefits. No Award will be considered compensation for purposes of
computing benefits under any retirement plan of the Company or any Affiliate or
affect any benefit under any other benefit plan now or subsequently in effect
under which the availability or amount of benefits is related to the level of
compensation.

14.12   Costs. The Company will bear all expenses associated with administering
the Plan, including expenses of issuing Common Stock under Awards.





25




14.13   No Right to Same Benefits. The terms and conditions of Awards need not
be the same with respect to each Participant, and Awards to individual
Participants need not be the same in subsequent years (if granted at all).

14.14   Death/Disability. The Committee may require the transferee of a
Participant to supply it with written notice of the Participant’s death or
Disability and to supply it with a copy of the will (in the case of the
Participant’s death) or such other evidence as the Committee deems necessary to
establish the validity of the transfer of an Award. The Committee may also
require that the agreement of the transferee to be bound by all of the terms and
conditions of the Plan.

14.15   Section 16(b) of the Exchange Act. All elections and transactions under
the Plan by Persons subject to Section 16 of the Exchange Act involving Shares
are intended to comply with any applicable exemptive condition under Rule 16b-3.
The Committee may establish and adopt written administrative guidelines,
designed to facilitate compliance with Section 16(b) of the Exchange Act, as it
may deem necessary or proper for the administration and operation of the Plan
and the transaction of business thereunder.

14.16   Section 409A. The Plan is intended to comply with the applicable
requirements of Section 409A and will be limited, construed, and interpreted in
accordance with such intent. To the extent that any Award is subject to
Section 409A, it will be paid in a manner that complies with Section 409A.
Notwithstanding any other provision of the Plan, any Plan provision that is
inconsistent with Section 409A will be deemed to be amended to comply with
Section 409A and to the extent such provision cannot be amended to comply, such
provision will be null and void. The Company will have no liability to a
Participant, or any other party, if an Award that is intended to be exempt from
or compliant with Section 409A is not so exempt or compliant or for any action
taken by the Committee or the Company and, in the event that any amount or
benefit under the Plan becomes subject to penalties under Section 409A,
responsibility for payment of such penalties will rest solely with the affected
Participants and not with the Company. Notwithstanding any other provision in
the Plan or any Award Agreement, any payment(s) of “nonqualified deferred
compensation” (within the meaning of Section 409A) that are otherwise required
to be made under the Plan to a “specified employee” (as defined under
Section 409A) as a result of such employee’s separation from service (other than
a payment that is not subject to Section 409A) will be delayed for the first six
months following such separation from service (or, if earlier, the date of death
of the specified employee) and will instead be paid (in a manner set forth in
the Award Agreement) upon expiration of such delay period. All installment
payments under the Plan will be deemed separate payments for purposes of Section
409A.

14.17   California Participants.  The Plan is intended to comply with Section
25102(o) of the California Corporations Code, to the extent applicable. In that
regard, to the extent required by Section 25102(o), (a) the terms and conditions
of any Options and Stock Appreciation Rights, to the extent vested and
exercisable upon a Participant’s Separation from Service, will include any
minimum exercise periods following Separation from Service required by Section
25102(o) and (b) any repurchase right of the Company or any Affiliate will
include a minimum ninety-day notice requirement. Any Plan term that is
inconsistent with Section 25102(o) will, without further act or amendment by the
Company or the Board, be reformed to comply with the requirements of Section
25102(o).





26




14.18   Successor and Assigns. The Plan will be binding on all successors and
permitted assigns of a Participant, including the estate of such Participant and
the executor, administrator, or trustee of such estate.

14.19   Severability of Terms and Conditions. If any term or condition of the
Plan is held invalid or unenforceable, such invalidity or unenforceability will
not affect any other term or condition of the Plan, and the Plan will be
construed and enforced as if such term or condition had not been included.

14.20   Payments to Minors, Etc. Any benefit payable to or for the benefit of a
minor, an incompetent Person, or other Person incapable of receipt thereof will
be considered paid when paid to such Person’s guardian or to the party providing
or reasonably appearing to provide for the care of such Person, and such payment
will fully discharge the Committee, the Board, the Company, all Affiliates, and
their employees, agents, and representatives with respect thereto.

14.21   Lock-Up Agreement.  As a condition to the grant of an Award, if
requested by the Company and the lead underwriter of any public offering of
Common Stock (the “Lead Underwriter”), a Participant must irrevocably agree not
to sell, contract to sell, grant any option to purchase, transfer the economic
risk of ownership in, make any short sale of, pledge or otherwise transfer or
dispose of, any interest in any Common Stock or any securities convertible into,
derivative of, or exchangeable or exercisable for, or any other rights to
purchase or acquire Common Stock (except Common Stock included in such public
offering or acquired on the public market after such offering) during such
period of time following the effective date of a registration statement of the
Company filed under the Securities Act that the Lead Underwriter may specify
(the “Lock‑Up Period”). Each Participant must sign such documents as may be
requested by the Lead Underwriter to effect the foregoing. The Company may
impose stop-transfer instructions with respect to Common Stock acquired under an
Award until the end of such Lock‑Up Period.

14.22   Separation from Service for Cause; Clawbacks; Detrimental Conduct.

(a)        Separation from Service for Cause.  The Company may annul an Award if
the Participant incurs a Separation from Service for Cause.

(b)       Clawbacks. All awards, amounts, or benefits received or outstanding
under the Plan will be subject to clawback, cancellation, recoupment,
rescission, payback, reduction, or other similar action in accordance with any
Company clawback or similar policy or any applicable law related to such
actions. A Participant’s acceptance of an Award will constitute the
Participant’s acknowledgement of and consent to the Company’s application,
implementation, and enforcement of any applicable Company clawback or similar
policy that may apply to the Participant, whether adopted before or after the
Effective Date, and any applicable law relating to clawback, cancellation,
recoupment, rescission, payback, or reduction of compensation, and the
Participant’s agreement that the Company may take any actions that may be
necessary to effectuate any such policy or applicable law, without further
consideration or action.

(c)        Detrimental Conduct. Except as otherwise determined by the Committee,
notwithstanding any other term or condition of the Plan, if a Participant
engages in Detrimental Conduct, whether during the Participant’s service or
after the Participant’s Separation from Service,





27




in addition to any other penalties or restrictions that may apply under the
Plan, state law, or otherwise, the Participant must forfeit or pay to the
Company the following:

(i)        any and all outstanding Awards granted to the Participant, including
Awards that have become vested or exercisable;

(ii)       any cash or Shares received by the Participant in connection with the
Plan within the thirty-six-month period immediately before the date the Company
determines the Participant has engaged in Detrimental Conduct; and

(iii)      the profit realized by the Participant from the sale, or other
disposition for consideration, of any Shares received by the Participant under
the Plan within the thirty-six-month period immediately before the date the
Company determines the Participant has engaged in Detrimental Conduct.

14.23   Data Protection. A Participant’s acceptance of an Award will be deemed
to constitute the Participant’s acknowledgement of and consent to the collection
and processing of personal data relating to the Participant so that the Company
and the Affiliates can fulfill their obligations and exercise their rights under
the Plan and generally administer and manage the Plan. This data will include
data about participation in the Plan and Shares offered or received, purchased
or sold under the Plan and other appropriate financial and other data (such as
the date on which the Awards were granted) about the Participant and the
Participant’s participation in the Plan.

14.24   Plan Construction. In the Plan, unless otherwise stated, the following
uses apply:

(a)        references to a statute or law refer to the statute or law and any
amendments and supplements thereto and any successor statutes or laws, and to
all valid and binding rules and regulations promulgated thereunder, court
decisions, and other regulatory and judicial authority issued or rendered
thereunder, as amended or supplemented, or their successors, as in effect at the
relevant time;

(b)        in computing periods from a specified date to a later specified date,
the words “from” and “commencing on” (and the like) mean “from and including,”
and the words “to,” “until,” and “ending on” (and the like) mean “to and
including”;

(c)        indications of time of day will be based upon the time applicable to
the location of the principal headquarters of the Company;

(d)        the words “include,” “includes,” and “including” (and the like) mean
“include, without limitation,” “includes, without limitation,” and “including,
without limitation” (and the like), respectively;

(e)        all references to articles, sections, and exhibits are to articles,
sections, and exhibits in or to the Plan;

(f)         all words used will be construed to be of such gender or number as
the circumstances and context require;





28




(g)       the captions and headings of articles, sections, and exhibits have
been inserted solely for convenience of reference and will not be considered a
part of the Plan, nor will any of them affect the meaning or interpretation of
the Plan;

(h)        any reference to an agreement, plan, policy, form, document, or set
of documents, and the rights and obligations of the parties under any such
agreement, plan, policy, form, document, or set of documents, will mean the
agreement, plan, policy, form, document, or set of documents as amended from
time to time, and any and all modifications, extensions, renewals,
substitutions, or replacements thereof; and

(i)         all accounting terms not specifically defined will be construed in
accordance with GAAP.

 

 



29



 

EXHIBIT A

PERFORMANCE GOALS

Performance Goals established for purposes of Performance Awards will be based
on the attainment of certain target levels of, or a specified increase or
decrease (as applicable) in one or more of the following performance criteria:

     earnings per share;

     operating income;

     gross income;

     net income (before or after taxes);

     cash flow;

     gross profit;

     gross profit return on investment;

     gross margin return on investment;

     gross margin;

     operating margin;

     working capital;

     earnings before interest and taxes;

     earnings before interest, tax, depreciation, and amortization;

     adjusted earnings before interest, tax, depreciation, and amortization;

     return on equity;

     return on assets;

     return on capital;

     return on invested capital;

     net revenues;

     gross revenues;

     net recurring revenues;

     revenue growth;

     annual recurring revenues;

     recurring revenues;

     license revenues;

     sales or market share;

     total shareholder return;

     economic value added;

     specified objectives with regard to limiting the level of increase in all
or a portion of the Company’s bank debt or other long-term or short-term public
or private debt or other similar financial obligations of the Company, which may
be calculated net of cash balances and other offsets and adjustments as may be
established by the Committee;

     the fair market value of a Share;

     the growth in the value of an investment in the Common Stock assuming the
reinvestment of dividends;





A-1



 

     reduction in operating expenses;

     cash earnings per share;

     adjusted net income;

     adjusted net income per share;

     volume/volume growth;

     in year volume;

     merchant account production;

     distribution partner account production;

     new merchant locations;

     new merchant locations using a particular product;

     calculated attrition;

     product revenue;

     goals based on product performance;

     annual cash adjusted earnings per share growth;

     annual stock price growth;

     diluted earnings per share;

     total shareholder return positioning within a comparator group; or

     adjusted cash net income per share.

 

The Committee may exclude, or adjust to reflect, the impact of an event or
occurrence that the Committee determines should be excluded or adjusted,
including:

(a)  restructurings, discontinued operations, extraordinary items and events,
and other unusual and non-recurring charges;

(b)  an event either not directly related to the operations of the Company or
not within the reasonable control of the Company’s management; or

(c)  a change in tax law or accounting standards.

Performance Goals may also be based upon individual Participant Performance
Goals, as determined by the Committee.

In addition, Performance Goals may be based upon the attainment of specified
levels of Company (or Affiliate, division, other operational unit,
administrative department, or product category) performance under one or more of
the measures described above relative to the performance of other corporations.
The Committee may also:

(a)  designate additional business criteria on which the Performance Goals may
be based; and

(b)  adjust, modify, or amend the aforementioned business criteria.

A-2

